EXHIBIT 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 24,
2016, is by and among UNIVERSAL HEALTH REALTY INCOME TRUST, a real estate
investment trust organized under the laws of the State of Maryland (the
“Company”), the Subsidiary Guarantors party hereto, the Lenders party hereto and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders
hereunder (in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement (as hereinafter defined).

W I T N E S S E T H

WHEREAS, the Company, the Subsidiary Guarantors, certain banks and financial
institutions from time to time party thereto (the “Lenders”) and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
March 27, 2015 (as amended, modified, extended, restated, replaced or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Company has requested that (a) the Administrative Agent and the
Required Lenders amend the Credit Agreement to make certain modifications as
more specifically set forth in this Amendment and (b) certain Lenders
(individually, an “Incremental Lender” and collectively, the “Incremental
Lenders”) provide an increase to the Revolving Committed Amount in aggregate
principal amount equal to $65,000,000 (the “Revolver Increase”); and

WHEREAS, (a) the Administrative Agent and the Required Lenders are willing to
amend the Credit Agreement and (b) the Incremental Lenders are willing to
provide the Revolver Increase, in each case in accordance with and subject to
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 Amendment to Section 2.1(a) of the Credit Agreement. The reference to “ONE
HUNDRED EIGHTY FIVE MILLION DOLLARS ($185,000,000)” appearing in the first
sentence of clause (a) in Section 2.1 of the Credit Agreement is hereby amended
to read “TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000)” For the avoidance of
doubt, it is understood and agreed by the parties hereto that the Incremental
Increase Amount available to the Company pursuant to Section 2.2 of the Credit
Agreement shall continue to $50,000,000 after giving effect to this Amendment,
and that such amount is not otherwise reduced as a result of the Revolver
Increase provided for hereunder.

1.2 Amendment to Section 2.3(a) of the Credit Agreement. The reference to “FIFTY
MILLION DOLLARS ($50,000,000)” appearing in clause (i) of the first proviso in
Section 2.3(a) of the Credit Agreement is hereby amended to read “FORTY MILLION
DOLLARS ($40,000,000)”.

1.3 Commitments. Each of the parties hereto agrees that, after giving effect to
this Amendment, Schedule 2.1 to the Credit Agreement shall be amended in its
entirety to read as set forth on Exhibit A attached thereto and the revised
Revolving Committed Amount (and Revolving Commitment



--------------------------------------------------------------------------------

Percentage) of each Lender shall be as set forth therein. In connection with
this Amendment, the outstanding Revolving Loans and Participation Interests
shall be reallocated by causing such fundings and repayments (which shall not be
subject to any processing and/or recordation fees) among the Lenders as
necessary such that, after giving effect to the Revolver Increase, each Lender
will hold Revolving Loans and Participation Interests based on its Revolving
Commitment Percentage (after giving effect to such Revolver Increase). The
Company shall be responsible for any costs arising under Section 2.15 of the
Credit Agreement resulting from such reallocation and repayments.

1.4 Amendments related to EEA Bail In Provisions.

(a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(b) The definition of Defaulting Lender set forth in Section 1.1 of the Credit
Agreement is amended by (1) deleting the “or” at the end of clause (d)(i)
thereof and (2) adding the following text after the word “capacity” at the end
of clause (d)(ii) thereof: “or (iii) become the subject of any Bail-In Action”;

(c) Section 2.21(c) of the Credit Agreement is hereby amended by deleting the
word “No” at the beginning of the last sentence thereof and replacing it with
“Subject to Section 9.23, no”; and

 

2



--------------------------------------------------------------------------------

(d) Article IX of the Credit Agreement is hereby amended by adding a new
Section 9.23 to read as follows:

9.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;

 

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in each case, in form and substance reasonably acceptable
to the Administrative Agent):

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by the Company, the Subsidiary Guarantors, the
Incremental Lenders, the Required Lenders and the Administrative Agent.

(b) Authority Documents. The Administrative Agent shall have received, in form
and substance reasonably satisfactory to the Administrative Agent, an officer’s
certificate (i) certifying that the articles of incorporation or other
organizational documents, as applicable, of each that were delivered on the
Closing Date remain true and complete as of the Amendment Effective Date (or
certified updates as applicable), (ii) certifying that the bylaws, operating
agreements or partnership agreements of each Credit Party that were delivered on
the Closing Date remain true and correct and in force and effect as of the
Amendment Effective Date (or certified updates as applicable), (iii) attaching
copies of the resolutions of the board of directors of each Credit Party
approving and adopting this Amendment (including the Revolver Increase), the
transactions contemplated herein and authorizing execution and delivery hereof,
and certifying such resolutions to be true and correct and in force and effect
as of the Amendment Effective Date, (iv) attaching, to the extent available on
the Amendment Effective Date, certificates of

 

3



--------------------------------------------------------------------------------

good standing, existence or its equivalent with respect to each Credit Party
certified as of a recent date by the appropriate Governmental Authorities of the
state of incorporation or organization and (v) certifying that each officer
listed in the incumbency certification contained in each Credit Party’s
Secretary’s Certificate, delivered on the Closing Date remains a duly elected
and qualified officer of such Credit Party and such officer remains duly
authorized to execute and deliver on behalf of such Credit Party the Amendment
or attaching a new incumbency certificate for each officer signing this
Amendment.

(c) Fees and Expenses. (i) The Administrative Agent shall have received from the
Company (A) for the account of each of the Incremental Lenders, an upfront fee
for each Incremental Lender equal to 0.25% of the principal amount of the
Revolver Increase provided by such Incremental Lender on the Amendment Effective
Date and (B) such other fees and expenses that are payable in connection with
the consummation of the transactions contemplated hereby and (ii) King &
Spalding LLP shall have received from the Company payment of all outstanding
fees and expenses previously incurred and all fees and expenses incurred in
connection with this Amendment.

(d) Legal Opinion. The Administrative Agent shall have received an opinion or
opinions of counsel for the Credit Parties, dated the Amendment Effective Date
and addressed to the Administrative Agent and the Lenders, in form and substance
satisfactory to the Administrative Agent.

(e) Officer’s Certificate. The Administrative Agent shall have received from the
Company an officer’s certificate demonstrating that, after giving effect to the
Revolver Increase (assuming all amounts thereunder are fully drawn) on a Pro
Forma Basis, (i) the Company will be in compliance with the financial covenants
set forth in Section 5.5 of the Credit Agreement.

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

3.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The representations and warranties made by the Credit Parties in the Loan
Documents (i) with respect to representations and warranties that contain a
materiality qualification, are true and correct

 

4



--------------------------------------------------------------------------------

and (ii) with respect to representations and warranties that do not contain a
materiality qualification, are true and correct in all material respects, in
each case on and as of the date hereof as if made on and as of such date except
for any representation or warranty made as of an earlier date, which
representation and warranty shall remain true and correct as of such earlier
date.

(e) After giving effect to this Amendment and any funding of the Revolver
Increase, no Default or an Event of Default shall have occurred and be
continuing.

(f) The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Administrative Agent, for the benefit
of the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Security Documents and prior to all Liens other than
Permitted Liens.

(g) Other than as set forth herein, the Credit Party Obligations are not reduced
or modified by this Amendment and are not subject to any offsets, defenses or
counterclaims.

3.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby ratifies
the Credit Agreement and other Loan Documents and acknowledges and reaffirms
(a) that it is bound by all terms of the Credit Agreement and other Loan
Documents applicable to it and (b) that it is responsible for the observance and
full performance of its respective Credit Party Obligations. Furthermore, each
Subsidiary Guarantor consents to the execution and delivery by the Company of
this Amendment and acknowledges that, notwithstanding anything to the contrary
contained herein or in any other document evidencing any Obligations of the
Company to the Lenders or any other obligation of the Company, or any actions
now or hereafter taken by the Lenders with respect to any obligation of the
Company, the Subsidiary Guaranty (i) is and shall continue to be a primary
obligation of the Subsidiary Guarantors, (ii) is and shall continue to be an
absolute, unconditional, joint and several, continuing and irrevocable guaranty
of payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms. Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of the
Subsidiary Guarantors under the Subsidiary Guaranty.

3.4 Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

3.5 Expenses. The Company agrees to pay all reasonable costs and fees and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.

3.6 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

3.7 Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

 

5



--------------------------------------------------------------------------------

3.9 No Actions, Claims, Etc. As of the date hereof, each of the Credit Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.

3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

3.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.12 Consent to Jurisdiction; Service of Process and Venue; Waiver of Jury
Trial. The jurisdiction, service of process, venue and waiver of jury trial
provisions set forth in Sections 9.13 and 9.16 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

COMPANY:   UNIVERSAL HEALTH REALTY INCOME TRUST, a real estate investment trust
organized under the laws of the State of Maryland   By:   /s/ CHERYL K. RAMAGANO
  Name:   Cheryl K. Ramagano   Title:   Vice President, Treasurer and Secretary
GUARANTORS:  

3811 BELL MEDICAL PROPERTIES, LLC

APAMED PROPERTIES, LLC

 

DESMED, LLC

OSAGE MEDICAL PROPERTIES, LLC

 

SANTA FE SCOTTSDALE, LLC

SHEFFIELD PROPERTIES, L.L.C.

 

SIERRA MEDICAL PROPERTIES, LLC

RIVERDALE REALTY, L.L.C.

 

SPRING VALLEY MEDICAL PROPERTIES, LLC

SPRING VALLEY MEDICAL PROPERTIES II, LLC

 

653 TOWN CENTER INVESTMENTS, LLC

SHILOH MEDICAL PROPERTIES, LLC

 

EAGLE MEDICAL PROPERTIES, LLC

HANOVER MEDICAL PROPERTIES, LLC

 

DTX MEDICAL PROPERTIES, LLC

UHT TRS, LLC

 

NWTX MEDICAL PROPERTIES, LLC

CIMARRON MEDICAL PROPERTIES, LLC

OTTUMWA MEDICAL PROPERTIES, LLC

 

By: Universal Health Realty Income Trust

Its sole member

  By:   /s/ CHERYL K. RAMAGANO   Name:   Cheryl K. Ramagano   Title:   Vice
President, Treasurer and Secretary   CYPRESSWOOD INVESTMENTS, L.P.  

By: Universal Health Realty Income Trust

Its general partner

  By:   /s/ CHERYL K. RAMAGANO   Name:   Cheryl K. Ramagano   Title:   Vice
President, Treasurer and Secretary



--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

ONEIDA MEDICAL PROPERTIES, LP

5004 POOL ROAD PROPERTIES, LP

By: Universal Health Realty Income Trust

Its limited partner

By:   /s/ CHERYL K. RAMAGANO Name:   Cheryl K. Ramagano Title:   Vice President,
Treasurer and Secretary

UHT/ENSEMBLE PROPERTIES I, LLC

DEERVAL PROPERTIES, LLC

COBRE PROPERTIES, LLC

By: Universal Health Realty Income Trust

Its member

By:   /s/ CHERYL K. RAMAGANO Name:   Cheryl K. Ramagano Title:   Vice President,
Treasurer and Secretary WILLETTA MEDICAL PROPERTIES, LLC

By: UHT/Ensemble Properties I, LLC

Its sole member

By: Universal Health Realty Income Trust

Its member

By:   /s/ CHERYL K. RAMAGANO Name:   Cheryl K. Ramagano Title:   Vice President,
Treasurer and Secretary



--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

NSHE TX BAY CITY, LLC

FORNEY DEERVAL, LLC

By: Deerval Properties, LLC

Its sole member

 

By: Universal Health Realty Income Trust

Its member

By:   /s/ CHERYL K. RAMAGANO Name:   Cheryl K. Ramagano Title:   Vice President,
Treasurer and Secretary

NSHE TX CEDAR PARK, LLC

FORNEY WILLETTA, LLC

By: Willetta Medical Properties, LLC

Its sole member

 

By: UHT/Ensemble Properties I, LLC

Its sole member

 

By: Universal Health Realty Income Trust

Its member

By:       /s/ CHERYL K. RAMAGANO Name:     Cheryl K. Ramagano Title:     Vice
President, Treasurer and Secretary GULPH INVESTMENTS By:       /s/ CHERYL K.
RAMAGANO Name:     Cheryl K. Ramagano Title:     Trustee



--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

ADMINISTRATIVE AGENT:    

WELLS FARGO BANK, NATION ASSOCIATION,

as Administrative Agent, on behalf of the Lenders,

Swingline Lender and Issuing Lender and Lender

    By:   /s/ ANDREA S. CHEN     Name:   Andrea S. Chen     Title:   Director



--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

LENDERS:         BANK OF AMERICA, N.A., as Lender     By:   /s/ AMIE EDWARDS    
Name:   Amie Edwards     Title:   Senior Vice President



--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIFTH THIRD BANK, as Lender By:   /s/ JOHN MCCHESNEY Name:   John McChesney
Title:   Officer



--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

JP MORGAN CHASE BANK, N.A., as Lender By:   /s/ DAWN LEE LUM Name:   Dawn Lee
Lum Title:   Executive Director



--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

SUNTRUST BANK, as Lender By:   /s/ JARED COHEN Name:   Jared Cohen Title:   Vice
President



--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

PNC BANK, NATIONAL ASSOCIATION, as Lender By:   /s/ JEFFREY D. GREENLAW Name:  
Jeffrey D. Greenlaw Title:   Vice President



--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender By:   /s/ MARK KONEVAL
Name:   Mark Koneval Title:   Managing Director By:   /s/ JEFF FERRELL Name:  
Jeff Ferrell Title:   Managing Director



--------------------------------------------------------------------------------

UNIVERSAL HEALTH REALTY INCOME TRUST

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Exhibit A

Schedule 2.1

Commitments

 

Lender

   Revolving Committed
Amount    Revolving Commitment
Percentage

Wells Fargo Bank, National Association

   $40,540,540.55    16.216216220%

Bank of America, N.A.

   $40,540,540.55    16.216216220%

Fifth Third Bank

   $33,783,783.78    13.513513512%

JP Morgan Chase Bank, N.A.

   $33,783,783.78    13.513513512%

SunTrust Bank

   $33,783,783.78    13.513513512%

PNC Bank, National Association

   $33,783,783.78    13.513513512%

Credit Agricole Corporate and Investment Bank

   $33,783,783.78    13.513513512%

Total:

   $250,000,000.00    100.000000000%